 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    PETER FUGAWA,                                   Case No. 1:11-cv-00966-LJO-SKO (PC)

11                       Plaintiff,                   ORDER FOLLOWING TELEPHONIC
                                                      CONFERENCE RE: SETTLEMENT
12           v.                                       AGREEMENT
13    L. De ARMOND,

                         Defendant.                   ORDER DIRECTING CLERK TO SERVE A
14
                                                      COPY OF THIS ORDER ON PLAINTIFF
15

16

17          On December 18, 2019, the Court held a telephonic conference regarding the settlement

18   agreement. (ECF No. 114). The Court stated on the record that it would issue an order directing

19   Plaintiff to pay the outstanding court costs. The Court further stated that it would “determine the

20   actual amount already paid and send an invoice with the remaining amount due and the address to

21   send the payment to Mr. Fugawa.” (Id.). The Court noted that Plaintiff was required to pay a

22   maximum of $1,500 to the Court.

23          As laid out in the attached invoice, the Court’s expended costs exceeded $1,500.

24   Accordingly, Plaintiff is directed to pay $1,500 to the Court within thirty days of receipt of this

25   order. The check shall be made out to “Eastern District Non Appropriated Fund,” and mailed to

26   Sujean Park, US District Court, ADR Division, 501 I Street, Suite 4200, Sacramento, CA 95814.

27          Additionally, at the conference, Plaintiff “agree[d] to pay the costs of the depositions of

28   Officer Villa and L. Dearmond.” (ECF No. 114). As stated on the record at the conference,
                                                        1
 1   Plaintiff has thirty days from receipt of the invoices from Counsel Jeff Price to pay the remaining

 2   balance due.

 3
     IT IS SO ORDERED.
 4

 5      Dated:      December 19, 2019                         /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
